DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 11/23/2021 is acknowledged.  Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(m) because they include shading that reduces legibility and does not aids understanding of the invention.  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The form and legal phraseology often used in patent claims, such as “comprising,” should be avoided.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  

In claim 7, “the mid-point” lacks antecedent basis.  
In claim 10, DIMM and PCB should be spelled out initially.  
In claim 11, “the obverse” lacks antecedent basis.  
In claim 12, “the another fastener” should be --the other fastener--.
In claims 14 and 15, “the mid-point” lacks antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the use of “the screw” makes the claim unclear as it implies the use of a same screw.  
The scope of claims 4-6 is indefinite because there is an inconsistency within the claims.  Claim 1, from which it depends, indicates that the subcombination, a system with an aperture (to allow for a fastener, intended use), is being claimed.  However, later 
The scope of claims 12 is indefinite because there is an inconsistency within the claims.  Claims 10-11, from which it depends, indicates that the subcombination, a connector, is being claimed.  However, later claims 12 contains positive limitations directed toward the other fastener, suggesting that applicant intends to claim the combination of system and the other fastener.  Applicant is required to clarify what subject matter the claims are intended to be drawn to and the language of the claim must be amended to be consistent with this intent.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crighton (US 7,677,900, cited in the IDS of 6/8/2020).
Regarding claim 1, Crighton discloses a system, comprising: a printed circuit board (PCB) (22); and dual in-line memory module (DIMM) socket connectors (24, 24’), to connect to a top side (23’) of the PCB and a bottom side (23) of the PCB, each DIMM socket connector including: a socket (24) to accept a memory module; two latches (28) a memory module; a first tab (29) at one end of the DIMM socket connector including an aperture (50) to allow for a fastener to pass through; and a second tab (second 29) at the other end of the DIMM socket connector including an aperture (second 50) with an insert (inner space) to secure another fastener.   
Regarding claim 2, Crighton discloses the DIMM socket connector being a press-fit connector (i.e. pressed to the circuit board).  
Regarding claim 3, Crighton discloses the DIMM socket being a surface mount connector (i.e. mounted to a surface of the circuit board).  
Regarding claim 5, Crighton discloses the fastener being a latch (48) and the insert corresponding to the latch to secure the fastener.  
Regarding claim 6, Crighton discloses the latch being a press-fit latch.  
Regarding claim 7, Crighton discloses each DIMM socket connector including a press-fit latch (45) underneath and at the mid-point of the DIMM socket connector.  
Regarding claim 8, Crighton discloses each tab (29) includes a locating feature (48).  
Regarding claim 9, Crighton discloses the locating feature corresponding to an indention on the PCB to ensure proper alignment and insertion onto the PCB of the DIMM socket connector.  

Regarding claim 10, Crighton discloses DIMM socket connector, comprising: a socket (24, 30); a latch (28) at a first end and at a second end of the DIMM socket connector; and a first tab (29), included at the first end and extending (at least part) past the latch at the first end, including a fastener (48) to attach the DIMM socket connector to a PCB, wherein, when the DIMM socket connector is added to the PCB, the first tab abuts the PCB.  
Regarding claim 11, Crighton discloses a second tab (second 29), included at the second end and extending past the latch at the second end, including an aperture (50) to secure another fastener corresponding to another DIMM socket connector attached to the obverse of the PCB (intended use), wherein, when the DIMM socket connector is added to the PCB, the second tab abuts the PCB.  
Regarding claim 12, Crighton discloses the another fastener inserted into an aperture of another first tab of the another DIMM socket connector.  
Regarding claim 14, Crighton discloses a latch (45) at the mid-point and underneath the DIMM socket connector to connect to the PCB.  
Regarding claim 15, Crighton discloses the latch at the mid-point and underneath the DIMM socket connector corresponds to a retention feature (45, Fig. 11) included on the PCB.  
Regarding claim 16, Crighton discloses the first tab and second tab including a locating feature (body of 72) corresponding to an indention on the PCB to allow for proper alignment and insertion of the DIMM socket connector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Crighton in view of Si et al. (US 2006/0084318).
Regarding claim 4, Si teaches the fastener being a screw (68) and the insert being a threaded insert (52) to accept the screw.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use fattener taught by Si in order to strongly secure the connectors to the PCB.

Regarding claim 13, Si teaches an aperture including a threaded insert (47).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a threaded insert, as taught by Si, in order to strongly secure the connectors to the PCB.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833